IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,993


EX PARTE JAMAAL LAROME GREEN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. FR 64040-A IN THE 426TH DISTRICT COURT

FROM BELL COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to sixty years' imprisonment.  The Third Court of Appeals affirmed his
conviction. Green v. State, No. 03-09-00718-CR (Tex. App. - Austin, October 8, 2010).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed, and of his right to file a pro
se PDR.  Appellate counsel filed an affidavit with the trial court, in which counsel stated that he did
timely notify Applicant by letter of the Court of Appeals's decision, and of his right to file a pro se
PDR.  We remanded this application to the trial court to obtain copies of the prison unit mail logs 
for the applicable period of time to determine whether or not Applicant received the letters from
appellate counsel. 
	 Based on appellate counsel's affidavit, and on the affidavit submitted by the Program
Supervisor of the Mail System Coordinators Panel of TDCJ on remand, the trial court has entered
supplemental findings of fact and conclusions of law.  The trial court finds that although appellate
counsel asserts that he timely notified Applicant  that his conviction had been affirmed, there is no
evidence that Applicant received any correspondence from appellate counsel during the applicable
period of time for filing a PDR.  The trial court recommends that relief be granted.   See, Ex parte
Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Third Court of Appeals in Cause No. 03-09-00718-CR that affirmed his conviction in Cause No. 64,040 from the 426th District Court of Bell County. 
Applicant shall file his petition for discretionary review with this Court within 30 days of the date
on which this Court's mandate issues.

Delivered: March 20, 2013
Do not publish